Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment re: Outstanding Office Action
Claims 7 and 8 depend on claim 6.The non-final rejection, dated 6-22-22, paragraph [4.], inadvertently failed to include dependent claims 7 and 8 as part of the 112 second paragraph rejection of claim 6. The outstanding office action  is being corrected as set forth below to include claims 7 and 8 as part of the 112 second paragraph rejection  of claim 6. The statutory shortened time for response is reset to start with the mailing date of this communication. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third base station" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-8 are rejected for being dependent on a rejected claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al US Patent No. 10,396,874 in view of Gao CN 109392091 A.
As per claim 1, Garrett teaches an electronic device (see at least fig. 8 and col. 1, lines 52-53) comprising: components (802, 804, 806, 814 and 816) collectively considered as the claimed  “ communication circuit”; and a processor (812) operatively connected with the components (802, 804, 806, 814 and 816) collectively considered as the claimed  “ communication circuit”, wherein the processor (812) is configured to, detect  movement of the device (note claim 1 and claim 7 of the reference), and change a reception beam for a second base station based on first change information of the reception beam for the first base station( note at least claim 1 and claim 7 of the reference) (the “motion parameter” is considered as the claimed “change information”). However, it fails to explicitly teach that the detected movement is used to detect a change of the  beam and  it only teaches in the para. bridging col. 4 and col. 5,  the beam may change in quality  when a receiver moves. Gao teaches the movement of the mobile is used to detect beam change (see page 7 of the translated document, second paragraph). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Garrett et al in order to maintain optimal beams as taught by Gao (see translated abstract).
As per claim 9, see rejection of claim 1.
Allowable Subject Matter
Claims 2-5 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633